NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



               United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                       Submitted May 30, 2013
                                        Decided May 30, 2013

                                               Before

                                FRANK H. EASTERBROOK, Chief Judge

                                JOEL M. FLAUM, Circuit Judge

                                DIANE S. SYKES, Circuit Judge
          
No. 12‐2580

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
        v.
                                                     No. 12 CR 7
PEDRO RODRIGUEZ‐RUIZ,
     Defendant‐Appellant.                            Amy J. St. Eve,
                                                     Judge.

                                             O R D E R

        Pedro Rodriguez‐Ruiz, a 47‐year‐old Mexican citizen, was removed from the United
States in 1996 after serving about 10 years of a prison sentence in Illinois for murder
(stabbing a man in a bar fight); he was back in the country within two years. Immigration
authorities caught up with him in Illinois in 2010, after he was arrested for driving under
the influence—his sixth alcohol‐related conviction since returning to the country.
Rodriguez‐Ruiz pleaded guilty in the Northern District of Illinois to unlawful presence in
the country after removal. See 8 U.S.C. § 1326(a). He was sentenced to 70 months’
imprisonment, the bottom of his guidelines range of 70–87 months (based on an offense
level of 21 and category V criminal history). He filed a notice of appeal, but his appointed
lawyer believes the appeal is frivolous and seeks to withdraw under Anders v. California, 386
No. 12‐2580                                                                                 Page 2

U.S. 738, 744 (1967). Rodriguez‐Ruiz has not responded to counsel’s motion. See CIR. R.
51(b). We confine our review to the potential issues counsel identifies in counsel’s facially
adequate brief. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

        Rodriguez‐Ruiz has informed counsel that he does not wish to challenge his guilty
plea, so counsel properly omits discussion about the plea colloquy or the voluntariness of
the plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox,
287 F.3d 667, 671 (7th Cir. 2002).

        Counsel does consider whether Rodriguez‐Ruiz could challenge the reasonableness
of his sentence but appropriately rejects the potential challenge as frivolous. We would
presume Rodriguez‐Ruiz’s within‐guidelines sentence to be reasonable, see Rita v. United
States, 551 U.S. 338, 350‐551 (2007); United States v. Marin‐Castano, 688 F.3d 899, 905 (7th Cir.
2012), and counsel identifies no reason to disturb that presumption. The district court
thoroughly analyzed the 18 U.S.C. § 3553(a) factors, including the nature of the offense
(“this is a very serious offense” and “your prior violent crime . . . adds to the severity”), as
well as the need for deterrence (there “is a specific deterrence factor here, especially given
the length of time you have lived in the United States”). These considerations, the court
appropriately decided, outweighed Rodriguez‐Ruiz’s main argument in mitigation that the
guidelines range, which included an enhancement for having been removed after a crime of
violence, is excessive because he was only 18 at the time of his murder conviction.

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.